Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Nystad (US 2006/0161704 A1) in view of Chawla (US 2011/0185355 A1).
As to claims 1, 10 and 17, Nystad teaches an apparatus comprising a processor and a memory, wherein the memory includes programmed instructions that, when executed by the processor, cause the apparatus to:
send an write request to an application a first host machine to write an object to a virtual disk (communication from a master device to a slave device will involve either a read request or a write request, paragraphs [3-5]; A write request comprises the address of the slave resource to which a value in the write request is to be written, together with the value to be written to that slave resource, paragraph [3-5]; recognizing a 3D graphics api call from an application program running on or communicating with the host processor and communicating the 3D graphics api call to the 3D graphics processing platform; the 3D graphics processing platform: receiving the 3D graphics api  call from the host processor, claims 75-77; Figs. 4A-4B) , wherein the first VM includes information identifying location of the virtual disk (slave resource), (a write request comprises the address of the slave resource to which a value in the write request is to be written, together with the value to be written to that slave resource, paragraphs [3-5]; A read request will basically comprise the address of the slave resource whose value the master device wishes to read (as is known in the art, each resource on the slave device will typically be allocated an “address” on the communications bus that the master device can use to access the resource on the slave device) and the (expected) response from the slave device will be the return of the value of the slave resource, paragraphs [3-5]);
receive a response to the API write request including the location of the
virtual disk to which the object was written ; and using the information identifying the location of the virtual disk, send an API read request to a second VM on the second host machine to read the object (a read request will basically comprise the address of the slave resource whose value the master device wishes to read (as is known in the art, each resource on the slave device will typically be allocated an “address” on the communications bus that the master device can use to access the resource on the slave device) and the (expected) response from the slave device will be the return of the value of the slave resource, paragraphs [3-5]).
Nystad does not teach send an application programming interface (API) write request to a first virtual machine (VM); the virtual disk is located on a second host machine. However, Chawla teaches send a request to a first virtual machine (VM) on a first host machine to write an object (virtualization software receives disk read and write requests from guest software running on the virtual machine, paragraphs [24-28]);
the virtual disk is located on a second host machine (maps the requests to a disk image file containing an image of the virtual disk on a datastore accessible by the host, Fig. 4 shows VM include virtual disks associated with EVMD server).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of send an application programming interface (API) write request to a first virtual machine (VM); the virtual disk is located on a second host machine as taught by Chawla into Nystad to greatly increasing the computational efficiency and flexibility of a computing hardware platform.

Claims 2, 4, 11, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Nystad (US 2006/0161704 A1) in view of Chawla (US 2011/0185355 A1) further in view of Aho (US 2012/0331065).
As to claims 2, 11 and 18, Nystad and Chawla do not teach the memory includes the processor having further programmed instructions that, when executed by the processor, cause the apparatus to: forward the virtual physical disk location to a data structure in a metadata store. However, Aho teaches the memory includes the processor having further programmed instructions that, when executed by the processor, cause the apparatus to: forward the virtual physical disk location to a data structure in a metadata store (the local virtual address points to a location in virtual memory of the first node (102a) that is mapped to actual physical memory of the first node (102a), for example, by a page table that is accessible by the kernel, paragraphs [30-40]; looking up the virtual address (113) in a translation lookaside buffer (TLB) stored on the first node, paragraph [30-32]); and
responsive to receiving the API read request, look up the virtual disk location in the data structure associated in the metadata store (by looking up the virtual address (113) in a TLB stored on the first node (102a), by using an address translation algorithm, paragraph [30-32]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of the memory includes the processor having further programmed instructions that, when executed by the processor, cause the apparatus to: forward the virtual physical disk location to a data structure in a metadata store as taught by Aho into Nystad and Chawla to provide efficiency API read and write to virtual machine associate with host; therefore, improve task’s performance.

As to claims 4, 13 and 20, Nystad and Chawla does not teach memory includes the processor having further programmed instructions that, when executed by the processor, cause the apparatus to look up the virtual disk location in of a virtual disk. However, Aho teaches the memory includes the processor having further programmed instructions that, when executed by the processor, cause the apparatus to look up the virtual disk location in of a virtual disk (looking up the virtual address (113) in a TLB stored on the first node, paragraphs [56-57])associated with an object handle received from a client, wherein the API write request includes the virtual disk location (Raising an interrupt in the user-level application can cause a context switch to the interrupt handler that can signal, to the user-level application, that all acknowledgment data has been received by the first node, paragraphs [77-83]).

Claims 6, 7, 15, 16 and 22 are rejection under 35 U.S.C. 103 unpatentable Nystad (US 20060161704 A1) in view of Chawla (US 2011/0185355 A1) further in view of Wenjun (US 2019/0196885A1).
As to claims 6 and 15, Nystad and Chawla do not teach API write request includes a level of priority the API write request includes a level of priority. However, Wenjun teaches 
API write request includes a level of priority the API write request includes a level of priority (for each type of workflow request of one or more types of workflow request, a dispatcher, a waiting queue, an event handler, a delivery queue, and a submitter; receiving a workflow request including workflow information based on user's activities associated with the workflow request, paragraphs [10-15]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of API write request includes a level of priority the API write request includes a level of priority as taught by Wenjun into Nystad and Chawla to provide efficiency API read and write to virtual machine associate with host; therefore, improve task’s performance.
As to claims 7, 16 and 22, Wenjun teaches wherein the API write request includes an indication of a type of write, wherein the type of write includes a sequential write or a random write (writing the key information into a first waiting queue using a first dispatcher, claims 1-3; All information in the waiting queue 32 has a fixed sequence, paragraphs [48-50]).

Claims 8, 24 and 27 are rejection under 35 U.S.C. 103  Velayudhan (US 2012/0096205 A1) in view of Nystad (US 20060161704 A1) in view of Chawla (US 2011/0185355 A1) further in view of Drego (US 10/691,464 B1).
As to claims 8, 24 and 27, Nystad and Chawla do not teach the memory includes the processor having further programmed instructions that, when executed by the processor, cause the apparatus to:
determine that a size of the object exceeds a predetermined threshold; and partition the object into a plurality of chunks; and write one of the plurality of chunks to the VM. However, Drego teaches determine that a size of the object exceeds a predetermined threshold (function to determine a size of an inbound dataset or a dataset in queue for processing and evaluate the determined size of the dataset against the utilization threshold for a given array core of an integrated circuit. In the circumstance that a given dataset does not satisfy the utilization threshold, col. 13, lines 40-56); and partition the object into a plurality of chunks; and write one of the plurality of chunks to the VM (S405 may automatically trigger a virtual partitioning of the array core as well as a partitioning or dispersing of the dataset, col. 13, lines 40-56).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of API write request includes a level of priority the API write request includes a level of priority as taught by Degro into Nystad and Chawla to provide efficiency API read and write to virtual machine associate with host; therefore, improve task’s performance.
Claims 9, 25 and 28 are rejection under 35 U.S.C 103 Nystad (US 20060161704 A1) in view of Chawla (US 2011/0185355 A1) further in view of Shlonsky (US 2016/0207673 A1).
As to claim 9, Nystad and Chawla do not teach the memory includes the programmed instructions that, when executed by the processor, cause the apparatus to write the object to a shadow bucket causing the object to be hidden. However, Shlonsky teaches memory includes the programmed instructions that, when executed by the processor, cause the apparatus to write the object to a shadow bucket (a shadow box is a closed front case containing an object or objects paragraphs [10-12]), causing the object to be hidden (enclosed electronic components are hidden from view, paragraphs [10-12]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of API write request includes a level of priority the API write request includes a level of priority as taught by Shlonsky into Nystad and Chawla to improving user's convenience in relation to control of objects displayed on a screen, and a user interface.

As to claim 25, it is rejected for the same reason as claim 9 above.

As to claim 28, it is rejected for the same reason as claim 9 above.

Allowable Subject Matter
Claims 23, 26 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195